            Case 2:19-cr-00094-JAD-EJY Document 42 Filed 04/23/20 Page 1 of 1




 1                               UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:19-cr-00094-JAD-EJY
 4
                    Plaintiff,                          ORDER
 5
              v.                                               ECF No. 41
 6
     RUBEN CASTRO-DELGADILLO,
 7
                    Defendant.
 8
 9
10            IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for

11   Monday, April 27, 2020 at 9:00 a.m., be vacated and continued to July 6, 2020, at 11:00

12   a.m.

13            DATED this 23rd day of April, 2020.

14
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                    3
